Citation Nr: 1447261	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to special monthly pension (SMP) benefits based on the need for regular aid and attendance, to include the question of whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from July 2008 to December 2009.

2.  Whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from January 2010. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1951 to July 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The Oakland, California, RO has jurisdiction of the current appeal.

On the October 2013 VA Form 9, the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  On a September 2014 statement by the representative accompanied by a VA Form 21-4138, the Veteran and representative indicated that the Veteran did not wish to appear for a hearing with the Board in connection with the claim at issue due to the Veteran's medical condition.  Accordingly, the Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from January 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. From July 2008 to December 2009, the Veteran's countable annual income did not exceed VA's maximum annual pension rates for permanent and total disability for a veteran with no dependents who required the regular aid and attendance of another person.

2. The Veteran is unable to perform activities of daily life, to include feeding himself, preparing his own meals, and managing his financial affairs.

3. The impairment caused by the Veteran's non-service-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1. The Veteran's countable annual income from July 2008 to December 2009 is not in excess of the prescribed limit for entitlement to non-service-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 
38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board is granting SMP benefits based on the need for the regular aid and attendance of another person.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

SMP Legal Criteria

Improved non-service-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  The Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit.  See August 2013 statement of the case (SOC).

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2007, the maximum annual rate of improved pension for permanent and total disability for a Veteran with no dependents who required the regular aid and attendance of another person was $18,654.  The maximum annual rate was increased to $19,736, effective December 1, 2008; and $20,447, effective December 1, 2011.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income received or anticipated on a one-time basis during a 12-month annualization period will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).   The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2014).

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. 
§ 3.272(g).

VA's governing laws and regulations direct that SMP at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 
38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMP Based on Aid and Attendance 

Veteran's Income Analysis for the Annualized Period from July 2008 to July 2009 for Purposes of the Entitlement Period from July 2008 to December 2008

As explained above, basic entitlement to pension exists if, among other criteria, a veteran's income is not in excess of the specified MAPR.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  Because the Veteran applied for pension benefits in July 2008, the Board will analyze whether the Veteran's income was excessive for pension purposes for the period from July 2008 to December 2008 based on the annualized income and expense amounts during the annualized period from July 2008 to July 2009.  For the calendar year 2009, the Board will analyze the Veteran's income based on the income and expense amounts for the 2009 calendar year. 

The evidence shows that the Veteran was in receipt of SSA benefits in the monthly amount of $340.40 until November 2008 and $360.40 from December 2008 for a total amount of $4244.80 during the annualization period.  A 2008 statement of annuity paid showed that the Veteran received pension income in the amount of $14,444.04 for an average monthly benefit of $1,203.67.  A 2009 statement of annuity paid showed that the Veteran received pension income in the amount of $15,281.64 for an average monthly benefit of $1,273.47.  Therefore, the total pension income is $14,932.64 for the annualization period.  The income received by the Veteran during this annualized period totals $19,177.44.  The evidence shows no other income received by the Veteran during this period.  

During the annualization period, the Veteran's expenses included Medicare (Part B) and private insurance premiums, in-home care fees, medication and diaper expenses, as well as gas and transportation expenses in the total amount of $10,324.05.   Therefore, the Veteran's net income is $8,853.39, which is below the MAPR of $18,654, effective December 1, 2007, or $19,736, effective December 1, 2008.  Accordingly, the Board finds that the Veteran's income was not excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is warranted for the period from July 2008 to December 2008. 

Veteran's Income Analysis for Purposes of the Entitlement Period from January 2009 to December 2009

For this period, the evidence shows that the Veteran was in receipt of SSA benefits totaling $4244.80 during calendar year 2009.  A 2009 statement of annuity paid showed that the Veteran received pension income in the amount of $15,281.64.  Therefore, the total income received by the Veteran during the 2009 calendar year totals $19,606.44.  The evidence shows no other income received by the Veteran during this period.  

During calendar year 2009, the Veteran's expenses included Medicare (Part B) and private insurance premiums, in-home care fees, medication and diaper expenses, as well as gas and transportation expenses in the total amount of $9,919.  Therefore, the Veteran's net income is $9,687.44, which is below the MAPR of $19,736, effective December 1, 2008.  Accordingly, the Board finds that the Veteran's income was not excessive for improved pension purposes, and entitlement to SMP based on aid and attendance is warranted for the period from January 2009 to December 2009. 

Factual Need for Aid and Attendance of Another

The Veteran contends that SMP based on aid and attendance is warranted because he is in constant need for the regular assistance of another person.  See July 2008 VA Form 21-526.  

The Board finds that the weight of the evidence of record demonstrates that the Veteran is in fact in constant need for the regular assistance of another person.  A February 2008 State of California Health and Human Services Agency certification indicated that the Veteran was unable to perform activities of daily living as a result of a cerebral vascular accident with global motor deficit, that he was on a feeding tube, and was wheelchair-bound.  A May 2008 VA examination found that the Veteran was severely limited in performing activities of daily living including self-feeding due to severe muscular weakness secondary to cerebrovascular accident; the Veteran was wheelchair-bound and unable to stand on his own.  The May 2008 VA examiner noted that the Veteran requires nursing home care.  A June 2010 VA examination concluded that the Veteran was unable to perform activities of daily life, to include feeding himself, preparing his own meals, and managing his financial affairs as a result of non-service-connected disabilities, to include status post two cerebrovascular accidents, one of which is hemorrhagic, hypertension, and hypothyroidism.  The June 2010 VA examiner noted that the Veteran requires 

nursing home care.  See June 2010 VA Form 21-2680.  Accordingly, the Board finds that the evidence of record establishes factual need for aid and attendance.  
38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).


ORDER

Special monthly pension benefits based on the need for regular aid and attendance, for the period from July 2008 to December 2009, is granted. 


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the remaining question of whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from January 2010.  

The records needed with respect to the Veteran's income include statements of annuity paid for calendar years 2010, 2011, 2012, 2013, and 2014, as well as the amounts of SSA benefits income for 2013 and 2014.  Therefore, such records should be obtained.

The information needed with respect to the Veteran's expenses include medical expense reports (VA Form 21-8416) for calendar years 2011, 2012, 2013, and 2014.  Therefore, such reports should be obtained.    

Accordingly, the issue of whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from January 2010 is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake additional efforts to obtain information about the Veteran's income and expenses for calendar years 2010, 2011, 2012, 2013, and 2014.  In doing so, the AOJ should obtain SSA benefits income paid to the Veteran for calendar years 2013 and 2014, as well as contact the Veteran and request that he send copies of the following documents: 

a. Statements of annuity paid for calendar years 2010, 2011, 2012, 2013, and 2014. 

b. Medical expense reports (VA Form 21-8416) for calendar years 2011, 2012, 2013 and 2014.

c. Any other records pertaining to income paid to the Veteran or expenses paid by the Veteran during calendar years 2010, 2011, 2012, 2013, and 2014.

2. Thereafter, the issue of whether the Veteran's income is excessive for non-service-connected disability pension benefits for the period from January 2010 should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


